Citation Nr: 1747994	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-12 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from September 1990 to August 1991

This matter is on appeal from decisions of the Department of Veterans Affairs (VA).  The case has been certified to the Board from the Atlanta, Georgia Regional Office (RO).  In June 2017, the Board denied service connection for a headache disability and for a respiratory disability, to include as due to an undiagnosed illness.  The Board remanded service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness to obtain additional records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects some memory issues on a VA psychological evaluation in March 1998 and contemporary VA treatment records.  The Veteran reported having suffered a stroke in May 2009 and records have been obtained in that regard,  However, when the Veteran was afforded a VA examination for posttraumatic stress disorder (PTSD) in September 2009, his memory for remote, recent and immediate were all normal.  The Veteran has indicated that he has memory loss which also increased after the stroke.  Subsequent to the Board's remand, the Veteran's son and daughter in September 2017 submitted lay statements attesting to memory loss both during and since service.  The Board notes that there has not been any medical examination assessing this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature, extent and etiology of any disorders manifested by memory loss.  The examiner should review the record.  The examiner should opine as to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has memory loss that represents: (1) an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian Gulf service, or (2) a known clinical diagnosis including but not limited to PTSD and/or a stroke;

b) If a memory loss symptom is determined to be attributable to a known clinical diagnosis, the examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability manifested by memory loss was incurred in or aggravated by military service, or the claimed memory loss is a manifestation of the already service-connected PTSD or other service-connected disability.  

The examiner should specifically consider the lay evidence attesting to memory impairment since service, and provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

